NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-30327

                Plaintiff-Appellee,             D.C. No.
                                                2:94-cr-00398-TSZ-1
 v.

JOHNNY MADISON WILLIAMS, Jr.,                   MEMORANDUM*

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    15-30328

                Plaintiff-Appellee,             D.C. No.
                                                2:94-cr-00548-TSZ-1
 v.

JOHNNY MADISON WILLIAMS, Jr.,

                Defendant-Appellant.


UNITED STATES OF AMERICA,                       No.    15-30329

                Plaintiff-Appellee,             D.C. No.
                                                2:94-cr-00550-TSZ-1
 v.

JOHNNY MADISON WILLIAMS, Jr.,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendant-Appellant.


UNITED STATES OF AMERICA,                      No.   15-30330
                                                     D.C. No.
                Plaintiff-Appellee,            2:94-cr-00604-TSZ-1

 v.

JOHNNY MADISON WILLIAMS, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Thomas S. Zilly, District Judge, Presiding

                             Submitted May 9, 2017**
                               Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      Johnny Madison Williams, Jr. appeals the district court’s order denying his

motion to discharge over $857,000 in criminal restitution. We have jurisdiction

under 28 U.S.C. § 1291 and review de novo legal and constitutional challenges to

the application of restitution sentences. United States v. Berger, 574 F.3d 1202,

1204 (9th Cir. 2009); United States v. DeSalvo, 41 F.3d 505, 511 (9th Cir. 1994).

We affirm.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
      Williams argues that extending the time period under which he is obligated

to pay restitution violates the Ex Post Facto Clause. When Williams was

sentenced, his liability to pay restitution terminated “twenty years after the entry of

the judgment.” 18 U.S.C. § 3613(b)(1) (1992). However, under the Mandatory

Victims Restitution Act of 1996 (“MVRA”), a defendant’s liability to pay

restitution terminates “the later of 20 years from the entry of judgment or 20 years

after the release from imprisonment of the [defendant].” 18 U.S.C. § 3613(b). We

recently held that the MVRA’s termination-of-liability provision applies in

Williams’s situation. See United States v. Blackwell, 852 F.3d 1164, 1166 (9th Cir.

2017) (per curiam). We also concluded that applying the MVRA’s termination-of-

liability provision is procedural and does not violate the Ex Post Facto Clause. Id.;

see also United States v. Gianelli, 543 F.3d 1178, 1183 (9th Cir. 2008)

(“Procedural changes, . . . which do not alter the definition of criminal conduct or

increase the penalty by which a crime is punishable, do not violate the Ex Post

Facto Clause.” (internal alterations and quotation marks omitted)).

      AFFIRMED.




                                           3